IN THE SUPREME COURT OF THE STATE OF KANSAS


                                           No. 121,075

                                        STATE OF KANSAS,
                                            Appellee,

                                                v.

                                       MICHAEL L. PHILLIPS,
                                           Appellant.


                               SYLLABUS BY THE COURT

1.
       When ruling on a defendant's motion for justified-use-of-force immunity under
K.S.A. 2019 Supp. 21-5231, the district court must consider the totality of the
circumstances, weigh the evidence before it without deference to the State, and decide
whether the State has carried its burden to show probable cause that defendant's use of
force was not statutorily justified.


2.
       To decide whether the State has met its burden to show probable cause under
K.S.A. 2019 Supp. 21-5231, the district court must make fact-findings, which will
usually require the court to resolve conflicts in evidence. The district court's legal
conclusion on the probable cause determination must be supported by these fact-findings.


3.
       The State meets its burden to show probable cause under K.S.A. 2019 Supp. 21-
5231 if the facts as found by the district court are sufficient for a person of ordinary
prudence and caution to conscientiously entertain a reasonable belief of defendant's guilt
despite the claim of justified use-of-force immunity.
                                                1
4.
       The State may defeat a defendant's motion under K.S.A. 2019 Supp. 21-5231 by
showing probable cause that defendant's use of force was not justified under K.S.A. 2019
Supp. 21-5222 because: (1) the defendant did not honestly believe the use of force was
necessary under the circumstances, and/or (2) a reasonable person would not believe the
use of force was necessary under the circumstances.


5.
       The State may defeat a defendant's motion under K.S.A. 2019 Supp. 21-5231 by
showing probable cause that the defendant initially provoked the use of force under the
circumstances enumerated in K.S.A. 2019 Supp. 21-5226(b) and (c).


6.
       When ruling on a defendant's motion for immunity under K.S.A. 2019 Supp. 21-
5231, the district court need not make any particularized findings, but it must be apparent
from the record that the district court not only recognized but also applied the appropriate
legal standard in reaching its probable cause determination. In other words, the record
should reflect that the district court considered the totality of the circumstances, weighed
the evidence without deference to the State, and resolved conflicting evidence, in arriving
at its legal conclusion regarding the probable cause determination.


7.
       Generally, it is not legally appropriate to instruct the jury on a lesser included
offense when the elements are broader than the charged crime; but under the facts of this
case, the proposed lesser included offense instruction on level 7 aggravated battery under
K.S.A. 2019 Supp. 21-5413(b)(1)(C) did not impermissibly broaden the actus reus
element of level 4 aggravated battery under K.S.A. 2019 Supp. 21-5413(b)(1)(A).


                                              2
8.
        A district court's failure to instruct on a lesser included offense will only result in
error if the instruction would have been factually appropriate.


9.
        A defendant's absence at a continuance hearing is a violation of the right to be
present unless the defendant knowingly and voluntarily waived that right.


        Appeal from Sedgwick District Court; TERRY L. PULLMAN, judge. Opinion filed January 15,
2021. Affirmed.


        Kai Tate Mann, of Kansas Appellate Defender Office, argued the cause and was on the briefs for
appellant.


        Matt J. Maloney, assistant district attorney, argued the cause, and Marc Bennett, district attorney,
and Derek Schmidt, attorney general, were with him on the brief for appellee.


The opinion of the court was delivered by


        WALL, J.: In 2017, Michael L. Phillips shot and killed his brother, James
Rotramel, outside the home they shared. Phillips also shot and seriously injured Kristofer
Hooper during the same encounter. Phillips claimed he shot Rotramel and Hooper in self-
defense and moved for immunity from prosecution under K.S.A. 2019 Supp. 21-5231.
After conducting a full evidentiary hearing, the district court denied the motion.
Nevertheless, Phillips presented his self-defense theory at trial. The jury convicted him of
first-degree murder and aggravated battery. The district court subsequently denied
Phillips' motion for new trial alleging ineffective assistance of counsel.




                                                     3
       On direct appeal, Phillips claims the district court erred in ruling on his immunity
motion and his motion for new trial. He also argues the district court erred in denying his
request for a jury instruction on a lesser included offense to the aggravated battery
charge. For the reasons outlined in this opinion, we affirm Phillips' convictions.


                          FACTS AND PROCEDURAL BACKGROUND


Events Leading Up to the Shooting


       On a February night in 2017, James Rotramel wanted to attend a birthday party at
a friend's house. Because Rotramel was under court-ordered supervision at the time, he
needed a chaperone to go with him. He asked his brother, Michael Phillips, and Phillips
agreed to go with Rotramel. At some point during the party, Phillips was overheard
saying, "if you don't do dope and sell dope, you're not a man." As a result, the
homeowners asked Phillips to leave, but Rotramel stayed.


       Phillips returned to the home he shared with Rotramel and their mother. He was
angry at Rotramel because he felt Rotramel did not stand up for him at the party.
Between 2:00 a.m. and 3:08 a.m., Phillips exchanged a series of instant messages with
Rotramel on Facebook Messenger. In the messages, Phillips expressed his anger at
Rotramel and threatened to harm him when he came home.


       In addition to the messages sent to Rotramel, Phillips posted on Facebook that he
"love[d] to find how blood is weaker than shit" and implicitly called Rotramel out for a
fight. Phillips messaged a friend, telling her Rotramel "will be lucky if i dont break his
leg," and "if [the people at the party] dont beat his ass i will in the next few days."
Phillips also messaged another one of his brothers, telling him "as of tonight you are the
only thing I will ever call a brother." Phillips explained that "[Rotramel] left me high and
dry to being called a tweaker. standing right there he lashed at me as the bad guy . . . im
                                               4
breaking his leg when he comes home." He added, "after what he said to me on facebook,
he will be lucky to breath at all," and "i wont mind 3 hots and a cot. on everyone elses
dime."


         Hooper gave Rotramel a ride home from the party. Two other partygoers rode in
the back seat of Hooper's car. As Hooper pulled up to Rotramel's home, he heard a
gunshot. Hooper turned the car around and parked on the street. He and Rotramel got out
of the car.


         Phillips and Rotramel lived on a 5-acre property located in a rural area outside
Valley Center. The property included a house, set back about 145 feet to the west of the
road, and a detached garage located just north of the house. The perimeter of the property
was enclosed by a fence with a metal access gate located near the intersection of the road
and the private driveway. The private driveway traversed generally east to west from the
road to the garage. The metal access gate could be closed and locked to inhibit vehicles
from accessing the property. On the north side of the house, facing the garage, there was
a small, raised wooden deck or porch attached to the home. The porch stairs led to a
paver stone patio area between the house and the garage. On the east side of the patio
there was a wooden privacy fence facing the road that extended from the north side of the
house to the south side of the garage with a gate located roughly in the middle. On the
west side of the patio, there was a white picket fence facing the backyard that generally
ran parallel to the wooden privacy fence.


         After getting out of the car, Rotramel and Hooper jumped the outer perimeter
fence surrounding the property, ran toward the house, and entered the open gate of the
privacy fence leading to the patio. Phillips shot Rotramel and then Hooper on the patio. A
911 call reporting the shooting came in around 3:17 a.m. Rotramel died from a single
gunshot wound that transected his right femoral artery. Hooper survived a gunshot wound
to his left hip.
                                               5
Immunity Hearing


       The State charged Phillips with first-degree premeditated murder and aggravated
battery. Phillips filed a motion to dismiss, claiming he acted in self-defense and was
immune from prosecution under K.S.A. 2019 Supp. 21-5231. The district court held an
evidentiary hearing on the motion.


       Phillips testified at the immunity hearing. He denied talking about "dope" at the
party, which he understood to mean methamphetamine. According to Phillips' testimony,
Rotramel was present when Phillips was asked to leave the party, and Phillips and
Rotramel had heated words. Phillips testified a "big guy" then grabbed his arm and led
him toward the road. That guy told Phillips, "[Y]ou need to leave. These guys are about
to jump you, and if you come back, you're going to get really fucked up." Phillips
testified this guy then lifted his shirt and showed the handle of a pistol.


       After Phillips drove home, he locked the gate across the driveway. That gate was
not normally locked, but Phillips claimed he locked it that night because he was scared.
He went inside and tried to talk to Rotramel on Facebook but claimed Rotramel was
being disrespectful. Phillips also admitted that the tone of his communications with
Rotramel leading up to the shooting was "a little aggressive." When Rotramel sent a
message to Phillips claiming he was coming home and bringing the "big fucking ginger,"
Phillips said he thought Rotramel was referring to the guy at the party who had the pistol.


       Eventually, Phillips decided Rotramel was just blowing off steam in their
communications and did not intend to take any action, so Phillips went outside to have a
cigarette. While outside, Phillips claimed he saw a car driving past the house with its
headlights off when someone inside the car waved something that looked like a pistol.
Phillips explained that when the same car drove past the house a second time, he went
                                               6
into the garage to get a 50-caliber black powder rifle. He came back outside and fired the
rifle into the air as the car drove by a third time. Phillips explained that he fired the gun to
make sure he would be the target of any possible drive-by shooting, rather than his
mother, Teresa, who was inside the house.


       After Phillips fired the rifle, he testified Teresa came outside and asked what he
was doing. Phillips told her he was trying to chase away Rotramel's friends and she
should go back in the house. Phillips then went back in the garage, grabbed a 12-gauge
shotgun, and loaded it with several shells.


       Phillips exited the garage onto the patio. He said he saw two people about 10 to 15
feet away running toward him but could not see who they were and could not remember
if they were carrying anything. Phillips testified that he fired, fearing he might not
otherwise live, but intentionally aimed low because he "wasn't trying to kill nobody." He
claimed he did not know he was shooting his brother at that time. After the first shot,
Phillips said one of the two people ran into him, and they staggered together all the way
back to the white picket fence. Phillips then fired a second time.


       After firing the second shot, Phillips said he took a few steps toward the privacy
fence gate but dropped the gun and ran when he saw more people getting out of the car.
Phillips said someone followed him, so he turned around, put his hands up, and said,
"[S]hoot me if you're gonna," because he was scared. The person said, "I'm on your side,"
but Phillips responded, "[N]o, no. I just shot your friends." Phillips said he then took off
running to a neighbor's house to call 911. He told his neighbor that he had shot two
people, and he was afraid one of them was Rotramel. At the hearing, Phillips explained
that he was afraid he may have shot Rotramel because he assumed Rotramel had been
one of the people in the car, and he could tell the other two people who got out of the car
after the shooting were not Rotramel.


                                               7
         Phillips' account of events varied in several material respects from the evidence
offered by the State at the immunity hearing. Detective Brian Hollyfield testified he
interviewed Phillips shortly after the shooting. Phillips recounted the night's events for
Hollyfield but did not say anything about seeing a gun at the party. Hollyfield also
interviewed Phillips' neighbor. She said Phillips told her he had shot two people and one
of them was his brother.


         Hooper also testified at the immunity hearing. He did not recall seeing any
weapons at the party or any person displaying a weapon. After Phillips left the party,
Hooper agreed to give Rotramel a ride home later that night. Hooper left the party with
Rotramel and two other people, and he planned to drop off Rotramel first. Hooper
testified that Rotramel did not appear agitated or angry on the drive home, and nobody
discussed any plan to confront Phillips. As far as Hooper knew, nobody in the car had
any weapons. Earlier in the hearing, forensic investigator Tiffany Morland testified that
no weapons were found in Hooper's vehicle when police searched it.


         As Hooper approached Rotramel's house in the vehicle, he said everyone in the
vehicle heard a gunshot. After he parked the car, Hooper and Rotramel got out and
moved quickly toward the house to check on everyone's safety. Both Rotramel and
Hooper identified themselves by name and yelled, "Don't shoot," as they ran toward the
house.


         When Hooper was about 10 feet away from the open gate of the privacy fence
leading to the patio, he saw Phillips holding a 12-gauge shotgun. Hooper testified that
Phillips shot Rotramel, and Rotramel fell to the ground screaming. Phillips then
approached Hooper. As Hooper tried to push the gun to the side, Phillips fired, hitting
Hooper's hip. Phillips then ran off. Hooper told Rotramel an ambulance was coming, but
he "had to get out of there or else [he] wasn't going to make it either." Hooper went back


                                               8
to his car, and one of the other passengers drove him to the hospital. Hooper testified that
neither he nor Rotramel fought with Phillips before Phillips shot them.


       Teresa testified she went to bed around 10:00 p.m. and later woke up to the sound
of a gunshot. She heard some yelling that sounded like it was coming from between the
house and the road, but she could not tell who was yelling or what was being said. She
ran outside to see what was going on. She did not see or hear Phillips while she was out
on the patio. But she did see a car parked out in the road and a person walking up the
driveway. She could see the person was tall with broad shoulders, but she did not know
who it was.


       Teresa ran back inside to put on some warmer clothes. While inside, she heard two
more gunshots in quick succession. When she went back outside, Rotramel was lying on
the ground and Hooper was sitting beside him. She remembered Hooper saying
something about being shot. She then ran back inside to find her phone.


       The amount of lighting on the property at the time of the shooting was heavily
contested at the hearing. Phillips said the porch light was not on, so when he came out of
the garage, he was coming from a well-lit area to a dark area. Teresa said she did not
remember if the porch light was on that night, but a large overhead light on the front of
the garage illuminated the entire driveway. Teresa noted this light was equipped with a
sensor that automatically turned on the light at night. Hooper testified that a light was on
when he got to the house, and the lighting in the area was sufficient for him to see
Phillips and the porch area clearly from more than 10 feet away.


       Forensic investigator Morland testified she arrived at the scene around 5:00 a.m.,
about two hours after the shooting. She said the overhead light on the garage was on,
along with four solar lights on the fenceposts near the gate across the private driveway.
She believed the porch light was on as well.
                                               9
        Morland also visited the house at night to check the lighting conditions. She
testified that in addition to the overhead light on the garage, a total of six solar lights
lined the driveway and several small solar lights were in the patio area. She testified that
standing in the driveway she would have been able to see an individual clearly from 20
feet away in those lighting conditions. She also said there was adequate lighting on the
patio, though some areas were heavily shadowed. On cross-examination, Morland did not
know whether the solar lights would have been as bright at the time of the shooting as
they were when she visited the house shortly after sunset.


        At the hearing, the State also admitted the instant messages Phillips exchanged
with Rotramel from 2:00 a.m. to 3:08 a.m.—roughly nine minutes before the call to 911.
Contrary to Phillips' characterization, the messages reflect that Phillips' anger and
animosity toward Rotramel never subsided in the time leading up to the shooting, and
during this time, Phillips repeatedly made direct threats of violence against Rotramel:


 Sender     Message Content                                                                 Time
 Phillips   "i hope you have better plans cuz ill break your legs when i see you. fuck      2:00:12 a.m.
            off you coward faggot"
 Phillips   "hope that was good for you cuz"                                                2:20:41 a.m.
 Phillips   "i know your online and you know im mad as fuck"                                2:20:54 a.m.
 Phillips   "tell that ittle bitch to come take your ass whoppin"                           2:21:19 a.m.
 Phillips   "after this your are enemy to me"                                               2:21:33 a.m.
 Phillips   "dont sleep"                                                                    2:21:37 a.m.
 Rotramel   "I dont give a fuck dude. Fuck you. I tried letting you be frinds with my       2:24:10 a.m.
            friends but you made me look like shit so i dont care what you do. You aint
            shit to me anymore 'cuz' or 'brother' you dead to me. Why do you think i
            blocked you in the first place?? Haha i think your just as psycho as lyndesy"
 Phillips   "bring all 4 of the people wantint to start shit. how dare you sit there and    2:24:45 a.m.
            listen to that let alone back it"



                                                    10
Sender     Message Content                                                                     Time
Phillips   "dont come home"                                                                    2:25:08 a.m.
Phillips   "i got you cuz"                                                                     2:25:17 a.m.
Phillips   "your lifew is fuucked now"                                                         2:25:23 a.m.
Rotramel   "Try me bitch"                                                                      2:25:53 a.m.
Phillips   "come home"                                                                         2:27:30 a.m.
Phillips   "its on"                                                                            2:27:33 a.m.
Phillips   "your fucking dea"                                                                  2:27:38 a.m.
Phillips   "just like you r daddy"                                                             2:27:45 a.m.
Phillips   "bitch "                                                                            2:27:47 a.m.
Phillips   "common"                                                                            2:28:00 a.m.
Phillips   "be a man bitch"                                                                    2:28:08 a.m.
Phillips   "i swear to god your fuckin dead"                                                   2:28:19 a.m.
Phillips   "dead to me and everything in your life"                                            2:28:33 a.m.
Phillips   "ill folowe you just to make your life hell now"                                    2:28:43 a.m.
Phillips   "forever"                                                                           2:28:46 a.m.
Phillips   "you wont have a job aftre tuesday if your ever free then"                          2:29:18 a.m.
Phillips   "come home i dare yopu"                                                             2:29:33 a.m.
Phillips   "ill be waiting you little coward bitch"                                            2:32:02 a.m.
Phillips   "your gonna wish you were in prison"                                                2:37:59 a.m.
Phillips   "black truck wont ever run i promise that one. ask me why? your not a               2:46:44 a.m.
           mechanic and thats what it will take now for it to ever fire. electric is a bitch
           huh, figure that one out"
Phillips   "yeah you just opened a can of omg im going to jail"                                2:51:15 a.m.
Phillips   "alone with a minor. yup"                                                           2:51:34 a.m.
Phillips   "come home little coward"                                                           2:51:47 a.m.
Rotramel   "Keep threatening me like a bitch. Your all talk and no bark"                       2:52:05 a.m.
Phillips   "come home and see"                                                                 2:52:15 a.m.
Phillips   "mouth"                                                                             2:52:18 a.m.
Phillips   "your the coward"                                                                   2:52:21 a.m.
Phillips   "wont ever talk shit to my face]\\"                                                 2:52:32 a.m.
Phillips   "little bitch wanna titty from moomy"                                               2:52:45 a.m.
Phillips   "your drunck ass wont get out this"                                                 2:53:07 a.m.


                                                   11
 Sender     Message Content                                                      Time
 Phillips   "this is real life"                                                  2:53:10 a.m.
 Phillips   "no staff to help you now"                                           2:53:16 a.m.
 Phillips   "im begging you to come home"                                        2:53:34 a.m.
 Phillips   "be a real man"                                                      2:53:41 a.m.
 Phillips   "back what you say"                                                  2:53:45 a.m.
 Phillips   "your gonna ruin the day you ever met me"                            2:53:57 a.m.
 Rotramel   "We on our way bitch me and that big fucking ginger"                 2:54:53 a.m.
 Phillips   "loaded ready to go cuz"                                             2:55:09 a.m.
 Rotramel   "And the little dude with the big ears"                              2:55:12 a.m.
 Rotramel   "[Phillips] missed a call from you"                                  2:55:57 a.m.
 Rotramel   "Only a bitch has to use a gun"                                      2:56:19 a.m.
 Rotramel   "Bare hands bitch lets go"                                           2:56:36 a.m.
 Rotramel   "You fucked with the wrong crowd"                                    2:56:48 a.m.
 Phillips   "lol your funny"                                                     3:07:54 a.m.
 Phillips   "common bitch"                                                       3:08:09 a.m.
 Phillips   "come home"                                                          3:08:12 a.m.


        At the end of the hearing, the district court found the following facts were in
dispute: whether Phillips had threatened Rotramel over Facebook; whether there had
been a gun at the party or in Hooper's car; whether Rotramel had identified himself as he
approached the house; whether there was enough light that Phillips could have
recognized Rotramel; whether Phillips should have known that Rotramel was the person
walking up the driveway; whether Phillips was justified in believing he had to shoot
Rotramel and Hooper in self-defense; and whether Phillips was an aggressor and thus
unable to assert a self-defense claim.




                                                      12
       After identifying these factual disputes, the district court concluded:


       "As I've stated, significant material disputes exist. I find no immunity is applicable in this
       case. I'll deny the motion on that basis. However, I do want to make sure that the self-
       defense argument and the aggressor argument remain as disputed facts or, depending on
       the presentation of evidence, submission to the jury for the jury's determination as
       ultimate trier of the fact."


Trial and Verdict


       The case proceeded to trial where the other two passengers in Hooper's car, Taylor
Hanes and Tyler Vrtiska, both testified. Hanes said neither he, Hooper, nor Vrtiska had a
weapon, and no one waved anything out of the car window. He also never heard
Rotramel say anything about a fight with Phillips. After Hooper parked the car, Rotramel
and Hooper went up to the house, with Rotramel leading the way. When Hanes heard
gunshots, he thought he would be safer if he got out of the car, so he lay down in a ditch
by the side of the road until Hooper got back. After Hooper and Hanes got back in the
car, Vrtiska drove them to the hospital.


       Vrtiska remembered Rotramel saying he would probably have to fight Phillips
when he got home, but Rotramel "acted like it was just a brotherly thing." As they pulled
up to the house, Vrtiska heard a gunshot. He also heard Rotramel and Hooper yelling
their names and saying to stop shooting as they approached the house. After two more
shots rang out, Vrtiska saw someone, who he assumed was Phillips, jump the fence and
run away. Vrtiska got out of the car and yelled Hooper's name. Hooper then limped back
to the car and Vrtiska helped him in.




                                                    13
       The homeowner who asked Phillips to leave the party also testified. He admitted
that he threatened to "beat [Phillips'] ass" if Phillips did not leave the party, but he denied
having a handgun. Several partygoers also testified that to the best of their knowledge, no
one at the party had a weapon.


       Phillips testified in his own defense at trial. Much of his trial testimony was
generally consistent with his testimony at the immunity hearing, but there were several
notable differences. At the immunity hearing, Phillips testified he shot the first person
and then the second person physically attacked him. However, at trial, Phillips testified
the incident began when one of the two victims physically ran into him and the gun went
off, striking the other victim. Then, Phillips claimed he struggled with the person who
had physically run into him, eventually shooting that person.


       The district court instructed the jury on Phillips' theory of self-defense. The jury
convicted him of first-degree murder and aggravated battery. Before sentencing, Phillips
filed a motion for new trial alleging ineffective assistance of counsel. After a full
evidentiary hearing, the district court denied the motion. The district court sentenced
Phillips to life in prison without the possibility of parole for 50 years. Phillips appeals.


                                          ANALYSIS


The District Court Erred in Ruling on Phillips' Immunity Motion.


       Phillips argues the district court erred in denying his motion for immunity under
K.S.A. 2019 Supp. 21-5231. Specifically, Phillips contends that by identifying material
facts in dispute, but failing to resolve these fact disputes in favor of one party or the
other, the district court improperly weighed the evidence in the light most favorable to
the State, contrary to the controlling legal standard set forth in State v. Hardy, 305 Kan.
1001, 1011, 390 P.3d 30 (2017).
                                              14
         In response, the State argues the district court did not err because K.S.A. 2019
Supp. 21-5231 does not require the court to make particularized findings on the record.
According to the State, the district court implicitly construed the disputed evidence
against Phillips. The State adds that the district court's repeated reference to Hardy allays
any concerns that it improperly weighed the evidence in a light most favorable to the
State.


         Legal Framework and Standard of Review


         The self-defense immunity statute provides:


                 "(a) A person who uses force which, subject to the provisions of K.S.A. 2019
         Supp. 21-5226, and amendments thereto, is justified pursuant to K.S.A. 2019 Supp. 21-
         5222, 21-5223 or 21-5225, and amendments thereto, is immune from criminal
         prosecution and civil action for the use of such force . . . . As used in this subsection,
         'criminal prosecution' includes arrest, detention in custody and charging or prosecution of
         the defendant.


                 ....


                 "(c) A prosecutor may commence a criminal prosecution upon a determination of
         probable cause." K.S.A. 2019 Supp. 21-5231.


         The plain language of K.S.A. 2019 Supp. 21-5231 evidences the Legislature's
intent to create a "true immunity" that prevents the State from criminally prosecuting
individuals who are statutorily justified in their use of force. State v. Collins, 311 Kan.
418, 424, 461 P.3d 828 (2020). To give effect to this immunity, district courts must
perform a gatekeeping function and insulate these qualifying cases from continued
prosecution and trial. 311 Kan. at 424. A defendant invokes the district court's


                                                       15
gatekeeping function by filing a motion under K.S.A. 2019 Supp. 21-5231, which then
imposes a burden on the State to come forward with evidence establishing probable cause
that the defendant's use of force was not statutorily justified. State v. Thomas, 311 Kan.
403, 412, 462 P.3d 149 (2020).


       In Hardy, we established the legal standard governing a district court's analysis of
a motion for immunity under K.S.A. 2019 Supp. 21-5231: "[T]he district court must
consider the totality of the circumstances, weigh the evidence before it without deference
to the State, and determine whether the State has carried its burden to establish probable
cause that the defendant's use of force was not statutorily justified." 305 Kan. at 1011. In
Thomas and Collins, we further clarified that district courts should follow a two-step
process when making their probable cause determinations on pretrial immunity motions.
First, the district court must make findings of fact based on the stipulations of the parties
and evidence presented at the hearing, along with any reasonable inferences therefrom. In
this first step, "the district court usually is squarely tasked with resolving conflicts in the
evidence" in favor of one party or the other. Thomas, 311 Kan. at 413; see Collins, 311
Kan. at 425. Second, the district court must then reach a legal conclusion as to whether
the State has met its probable cause burden based on its factual findings. Thomas, 311
Kan. at 413-14; Collins, 311 Kan. at 425.


       On appeal, we review the district court's fact-findings arising from disputed
evidence for substantial competent evidence and the ultimate legal conclusion drawn
from those facts de novo. Thomas, 311 Kan. at 409.




                                               16
       The Record Fails to Establish that the District Court Applied the Appropriate
       Legal Standard.

       At the outset of the immunity hearing, the district court identified the correct legal
standard from Hardy, stating it "must consider the totality of the circumstances in
weighing the evidence before it without deference to the [S]tate. The court must
determine if the [S]tate has carried its burden to establish probable cause that the
defendant's use of force was not statutorily justified." At the close of evidence, the district
court reiterated this same standard. Yet, in its ruling, the district court merely found that
several material questions of fact were in dispute and concluded that this factual dispute
precluded immunity. The district court succinctly pronounced, "As I've stated, significant
material disputes exist. I find no immunity is applicable in this case. I'll deny the motion
on that basis."


       Based on the record before us, we cannot conclude the district court fulfilled its
gatekeeping function in a manner consistent with the controlling legal standard
announced in Hardy, Thomas, and Collins. In denying the motion, the district court did
not resolve the disputed issues of fact relevant to the probable cause determination. Nor
did it conclude that the State had shown probable cause that Phillips' use of force was not
statutorily justified under the totality of the circumstances.


       We are unwilling to accept the State's invitation to infer such appropriate findings
and conclusions from the ruling simply because the district court identified the correct
legal standard. Such an inference is undermined by the district court's extensive reference
to several material fact disputes, without resolving these disputes, along with its apparent
conclusion that the existence of these material fact disputes provided a legitimate basis to
deny immunity. Quite simply, the district court's analysis suggests it identified, but failed
to apply, the proper legal standard.



                                              17
       We recently addressed a similar issue in Thomas. There, the district court granted
Thomas' self-defense immunity motion after an evidentiary hearing. In ruling on the
motion, the district court concluded that the State had failed to show probable cause that
self-defense immunity did not apply without first resolving several factual disputes
relevant to the probable cause determination. On review, we held the district court erred,
explaining that Hardy required the district court to resolve the numerous factual disputes
before deciding whether the defendant had justifiably used force in self-defense under
K.S.A. 2019 Supp. 21-5222(b). Likewise, we found resolution of these factual disputes
was necessary to determine whether Thomas was an aggressor under K.S.A. 2019 Supp.
21-5226 and thereby excluded from the protections afforded to qualified individuals
under the self-defense statutes. Thomas, 311 Kan. at 413-14.


       Here, even though the district court denied immunity, the nature of the error is the
same as in Thomas—the district judge ruled on the motion without resolving any of the
evidentiary conflicts relevant to the probable cause determination. Moreover, here, the
district court denied immunity without concluding that the State had established probable
cause that the defendant's use of force was not statutorily justified under the totality of the
circumstances. These omissions constitute error under Hardy, Thomas, and Collins.


       In reaching this conclusion, we do not suggest that a district court is required to
make any particularized findings when ruling on an immunity motion. Indeed, the various
statutes governing self-defense and the fact-intensive nature of proceedings under K.S.A.
2019 Supp. 21-5231 prevent us from establishing any such rule. However, it must be
apparent from the record that the district court not only recognized, but also applied, the
appropriate legal standard in reaching its probable cause determination. In short, the
record should reflect that the district court considered the totality of the circumstances,
weighed the evidence without deference to the State, and resolved conflicting evidence,
in arriving at its legal conclusion regarding the probable cause determination.


                                              18
       This Error is Not Subject to Harmless Error Analysis.


       We have previously found a district court's error in ruling on a self-defense
immunity motion to be subject to statutory harmless error analysis—that is, an appellate
court must be persuaded there is no reasonable probability the error affected the outcome
of the trial in order to deem error harmless. State v. Ultreras, 296 Kan. 828, 845, 295
P.3d 1020 (2013) (citing State v. Ward, 292 Kan. 541, 564-65, 256 P.3d 801 [2011]).
However, the circumstances here distinguish this matter from Ultreras.


       Ultreras was one of our earliest cases interpreting Kansas' self-defense immunity
statute. See Ultreras, 296 Kan. at 836 (noting only one prior opinion addressing Kansas
self-defense immunity statute). Not surprisingly, Ultreras relied on persuasive authority
from other jurisdictions to support its interpretation and analysis of Kansas' self-defense
immunity statute.


       But our self-defense immunity caselaw has developed significantly since Ultreras.
In subsequent cases, we have clarified that K.S.A. 2019 Supp. 21-5231 provides not only
a defense to criminal liability, but also complete immunity from criminal prosecution.
See Hardy, 305 Kan. at 1010-11. To safeguard this immunity, we have imposed a
gatekeeping obligation on district courts, requiring them to foreclose continued
prosecution where the State cannot establish probable cause that the defendant did not act
in self-defense. 305 Kan. at 1010-11. And we have identified a two-step process for
district courts to follow in discharging their gatekeeping function, a process that requires
them to resolve evidentiary conflicts in ruling on the immunity question. See Thomas,
311 Kan. at 413-14; see also Hardy, 305 Kan. at 1013 ("[D]istrict courts must 'construe
disputed evidence' against one party or the other in order to fulfill its gatekeeping role
and give effect to the full scope of the plain meaning of the term 'immune.'").




                                             19
       These decisions demonstrate that a defendant's right to statutory immunity should
be adjudicated at the early stages of the proceeding based on the evidentiary record
submitted at the motion hearing. Otherwise, the immunity protections afforded by our
Legislature would be rendered meaningless if the resolution of the immunity question,
including disputed facts relevant to it, were delayed until trial. Moreover, these decisions
illustrate an important difference in the injury a defendant potentially suffers as a result of
immunity-related errors, compared to other trial errors. With other trial errors, the
defendant's potential harm or injury relates to the fairness or legitimacy of the jury's
verdict. However, in the case of immunity-related error, the potential harm or injury is
the continued prosecution of the case in violation of defendant's statutory right to
immunity. Quite simply, immunity error does not implicate the verdict.


       This is particularly true where, as here, the quality or scope of the self-defense
evidence at the pretrial evidentiary hearing differs from the trial evidence. In Ultreras,
the self-defense evidence offered at the immunity motion was substantially similar to the
evidence presented at trial, and therefore, we found the jury's verdict demonstrated that
any error in ruling on the immunity motion was harmless. 296 Kan. at 846-47. In
applying this harmless error analysis, Ultreras relied on Dennis v. State, 51 So. 3d 456,
464 (Fla. 2010). Ultreras, 296 Kan. at 837-42, 845. In Dennis, the district court erred by
summarily denying defendant's immunity motion, rather than conducting a pretrial
evidentiary hearing and resolving any issues of fact. 51 So. 3d at 463. However, the
Florida Supreme Court concluded the error was harmless because the jury rejected
Dennis' self-defense evidence in returning a guilty verdict. 51 So. 3d at 464. Importantly,
Dennis did not "assert that at a pretrial evidentiary hearing he would have presented
evidence different from or additional to the evidence he presented at trial." 51 So. 3d at
464.




                                              20
       Here, the self-defense evidence presented at Phillips' immunity hearing differed in
substance and scope from the evidence presented at trial. For example, at the hearing,
Hooper was the only State's witness to testify about the party and the shooting. But at
trial, the State presented testimony from Hooper, Hanes, and Vrtiska, as well as two other
partygoers. The testimony of these other witnesses corroborated Hooper's testimony and
provided new details that conflicted with Phillips' version of events. Also, during the
immunity hearing, Phillips' testimony about the circumstances surrounding the shooting
differed from his account of the events offered at trial.


       In these circumstances, where the evidence presented at the immunity hearing
does not align with the trial evidence, a statutory harmless error analysis is not
appropriate. Such an analysis tests only the soundness of the verdict, when the verdict
itself is not in question. Instead, the alleged injury at issue relates solely to Phillips'
statutory right to immunity and freedom from continued prosecution, based on the
showing presented at the evidentiary hearing.


       The Appropriate Remedy


       We are thus left to determine the appropriate remedy under a most unique set of
circumstances. Ordinarily, when a district court fails to apply the appropriate legal
standard and/or fails to make adequate findings on the record, precluding meaningful
appellate review, the appropriate remedy is to remand the cause to the same district judge
who conducted the hearing to make adequate findings and conclusions under the correct
legal framework. See, e.g., State v. Daino, 312 Kan. 390, 406-07, 475 P.3d 354 (2020)
(reversing ruling on motion to suppress because district court applied wrong legal
framework and remanding for additional proceedings and fact-findings); State v. Garcia,
295 Kan. 53, 64, 283 P.3d 165 (2012) (reversing ruling on motion to withdraw plea based
on erroneous understanding of law and remanding for another hearing applying
appropriate legal standard). Unfortunately, that remedy is unavailable here because the
                                               21
district judge who presided over the immunity hearing has since passed away. See K.S.A.
60-409(a) (stating facts that may be judicially noticed).


       Adding to the complication, Phillips specifically requested remand for
reconsideration on the existing record, rather than a new evidentiary hearing. And this
request is reasonable given that the district court conducted a full evidentiary hearing on
the immunity motion, and thereafter, the matter proceeded to trial, the jury returned a
verdict, and the district judge sentenced Phillips.


       Were we to remand the matter to the district court for reconsideration on the
existing record, any newly assigned district judge would necessarily be in the same
position as our court in reviewing the hearing transcript and admitted exhibits. Working
from the existing record, the district judge would be in no better position than our court to
assess credibility or resolve conflicting evidence. Given this extremely unique set of
circumstances, and in the interests of judicial economy and speedy resolution, we will
thus conduct a probable cause assessment based on the current record.


       We note that in Thomas we faced a somewhat similar predicament. There, the
Court of Appeals took judicial notice that the district judge who presided over the hearing
on Thomas' immunity motion had retired while the case was on appeal. After finding the
district judge had erred in granting the motion, the panel remanded for a new evidentiary
hearing before a new district judge. State v. Thomas, No. 116,111, 2017 WL 6064660, at
*13 (Kan. App. 2017) (unpublished opinion), aff'd 311 Kan. 403, 462 P.3d 149 (2020).


       However, the procedural posture of this case distinguishes it from the remedy
ordered in Thomas for at least two reasons. First, Phillips has specifically requested
remand for reconsideration on the existing record, not a new evidentiary hearing. In
contrast, Thomas did not challenge the Court of Appeals' direction for a new evidentiary


                                             22
hearing, and we observed that the panel's decision was appropriate given the
circumstances. Thomas, 311 Kan. at 416.


       Second, the subsequent litigation of this matter to finality distinguishes it from
Thomas. In Thomas, the district court granted defendant's immunity motion during the
early phases of the criminal proceedings. Here, Phillips' case proceeded to trial, the jury
convicted Phillips, and the district court sentenced him. The question we are left to decide
is not whether the State can come forward with evidence showing probable cause that
Phillips was not statutorily justified in his use of force. Indeed, the jury verdict answers
that question for us in the affirmative. See Thomas, 311 Kan. at 412 (probable cause
burden under K.S.A. 2019 Supp. 21-5231 is substantially less than proof beyond a
reasonable doubt required to obtain a guilty verdict). Rather, the question here is whether
the State presented evidence at the original immunity hearing sufficient to establish
probable cause under the totality of the circumstances. This question is best answered by
reviewing the record of the original hearing rather than ordering a new one.


       Therefore, in these unique circumstances, our review of the existing record is
appropriate because we are in as good a position as the district court to determine
whether the State satisfied its burden at the evidentiary hearing to show probable cause
that Phillips' use of deadly force was not statutorily justified. While such a resolution may
be somewhat unique, we note it is not unlike our review of search warrant probable cause
determinations, in which we evaluate the evidence in the record to determine whether the
totality of the circumstances supported the district court's probable cause finding. See,
e.g., State v. Fisher, 283 Kan. 272, 300-01, 154 P.3d 455 (2007) (appellate court
independently reviews content of affidavit to determine if substantial basis for magistrate
judge's probable cause finding).




                                              23
       The State Showed Probable Cause Under the Totality of the Circumstances.


       K.S.A. 2019 Supp. 21-5222(b) establishes a two-prong test to determine if a
person justifiably used deadly force. The first prong is subjective and "requires a showing
that the defendant sincerely believed it was necessary to kill to prevent imminent death or
great bodily harm to the defendant or a third person." Thomas, 311 Kan. at 410. The
second prong is objective and "requires a showing that a reasonable person in the
defendant's circumstances would have perceived the use of deadly force in self-defense as
necessary to prevent imminent death or great bodily harm to the defendant or a third
person." 311 Kan. at 410-11.


       K.S.A. 2019 Supp. 21-5226 limits a defendant's claim of justified use of force in
certain circumstances. That statute provides, in relevant part, that a claim of self-defense
is unavailable if the defendant:


               "(b) initially provokes the use of any force against such person or another, with
       intent to use such force as an excuse to inflict bodily harm upon the assailant; or


               "(c) otherwise initially provokes the use of any force against such person or
       another, unless:


               (1) Such person has reasonable grounds to believe that such person is in
       imminent danger of death or great bodily harm, and has exhausted every reasonable
       means to escape such danger other than the use of deadly force; or


               (2) in good faith, such person withdraws from physical contact with the assailant
       and indicates clearly to the assailant that such person desires to withdraw and terminate
       the use of such force, but the assailant continues or resumes the use of such force."
       K.S.A. 2019 Supp. 21-5226(b) and (c).




                                                    24
       Subsections (b) and (c) set forth different grounds for denying self-defense
immunity when an individual initially provokes the use of force. Under subsection (b), an
individual may not claim self-defense if he or she initially provokes the use of force "with
intent to use such force as an excuse to inflict bodily harm." Under subsection (c), an
initial aggressor may still claim self-defense if one of the retreat "safe harbor" exceptions
applies, and the aggressor did not initially provoke the use of force with the intent to use
such force as an excuse to inflict bodily harm on the assailant. Thomas, 311 Kan. at 411.


       To defeat a defendant's immunity motion, then, the State may show probable cause
that the "defendant's use of force was not justified under either or both of two scenarios:
(1) the defendant did not honestly believe the use of force was necessary under the
circumstances, or (2) a reasonable person would not believe the use of force was
necessary under the circumstances." Thomas, 311 Kan. at 412. In this context,
"[p]robable cause simply means that the district court's factual findings are sufficient for
a person of ordinary prudence and caution to conscientiously entertain a reasonable belief
of defendant's guilt despite the defendant's claim of justified use-of-force immunity."
Thomas, 311 Kan. at 412-13. The State's probable cause burden at this stage is
substantially less than its burden of proof to obtain a conviction, which requires proof of
guilt beyond a reasonable doubt. 311 Kan. at 412.


       When applicable, the State may also overcome a defendant's pretrial immunity
motion by showing probable cause that the defendant initially provoked the use of force
under the circumstances listed in K.S.A. 2019 Supp. 21-5226(b) or (c). If the State can
establish probable cause that the defendant initially provoked the use of force, "it would
not be necessary to consider the two-part subjective and objective test under K.S.A. 2019
Supp. 21-5222." Thomas, 311 Kan. at 411-12.




                                             25
       Based on the evidence presented at the immunity hearing, we find the State
showed probable cause that (1) Phillips initially provoked the use of force making self-
defense immunity unavailable under K.S.A. 2019 Supp. 21-5226(b) and (c); and (2)
Phillips' use of deadly force was not justified under the two-part subjective and objective
test under K.S.A. 2019 Supp. 21-5222.


       Phillips testified at the hearing that someone at the party threatened him with a
gun, but other witnesses called Phillips' claim into doubt. Detective Hollyfield testified
Phillips never said anything in his initial police interview about seeing a gun at the party.
Hooper also said that no one at the party had any kind of weapon. This evidence impugns
Phillips' credibility and suggests Phillips created this story after the fact to justify the
shooting.


       After returning home from the party, Phillips' first Facebook message to Rotramel
was "i hope you have better plans cuz ill break your legs when i see you. fuck off you
coward faggot." Over the next hour, Phillips sent Rotramel over 40 similarly
inflammatory messages, compared to Rotramel's 8 responses. Phillips' numerous
aggressive messages support a reasonable inference that Phillips was trying to provoke
Rotramel to violence. These messages also undermine Phillips' claim that he was scared
the people at the party would follow him home and attack him, particularly his message
ordering Rotramel to "bring all 4 of the people wantint [sic] to start shit." Moreover,
Phillips' messages all suggest he was extremely agitated and intended to physically harm
Rotramel when he returned home. His last message telling Rotramel to "come home" was
sent just nine minutes before the 911 call reporting the shooting. This supports a
reasonable inference that Phillips' state of mind and heightened state of anger remained
unchanged at the time of the shooting.


       Further, investigators found a box of 12-gauge shotgun shells next to the computer
Phillips was using to send his provocative messages to Rotramel, including a message
                                               26
that Phillips was "loaded ready to go cuz." Several shells were missing from the box, and
matching shell casings were found on the patio where both victims were shot. This
evidence supports a reasonable inference that Phillips was already planning to shoot
Rotramel before Rotramel returned to the house, and he was not acting in self-defense.
This inference is further supported by the absence of any verbal threats or physical
altercation before Phillips shot Rotramel and Hooper.


       The evidence also supports a reasonable inference that Phillips knew Rotramel
was one of the people approaching him. The testimony of Hooper, Teresa, and forensic
investigator Morland support a finding that the lighting conditions would have enabled
Phillips to identify Rotramel and Hooper. Hooper testified that he and Rotramel also
identified themselves and yelled, "Don't shoot," as they approached the house. Teresa
corroborated this testimony, noting that she heard yelling coming from in front of the
house after Phillips' initial warning shot woke her up and that she saw someone walking
up the driveway when she went outside. Moreover, Detective Hollyfield testified Phillips
had told his neighbor he shot two people and one of them was Rotramel.


       Phillips' own testimony also casts doubt on his claim that he did not know who he
was shooting. Phillips claimed the poor lighting conditions prevented him from
identifying Rotramel and Hooper when they were less than 15 feet away. But he also
claimed he was able to see someone waving a gun out the window of Hooper's car, even
though the road was approximately 145 feet from the house. He also later claimed that
after shooting the victims, he saw two other people get out of the car and could tell
neither of them was Rotramel. His claims that he could recognize people and objects
from a distance well over 15 feet is inconsistent with his claim that he could not identify
Rotramel and Hooper from a few feet away.


       Considering the totality of the circumstances, as established by the evidence at the
hearing and reasonable inferences drawn from that evidence, a person of ordinary
                                             27
prudence and caution could conscientiously entertain a reasonable belief that Phillips
initially provoked Rotramel's use of force with the intent to use such force as an excuse to
inflict bodily harm upon Rotramel and Hooper, rendering a claim of self-defense
immunity unavailable to Phillips. See K.S.A. 2019 Supp. 21-5226(b). Likewise, a person
of ordinary prudence and caution could conscientiously entertain a reasonable belief that
Phillips initially provoked Rotramel's use of force and neither of the retreat safe harbor
exceptions under K.S.A. 2019 Supp. 21-5226(c) applied. And while it is unnecessary to
consider the two-part test under K.S.A. 2019 Supp. 21-5222 given probable cause that
Phillips was the initial aggressor under K.S.A. 2019 Supp. 21-5226, we note that under
the totality of the circumstances, a person of ordinary prudence and caution could
conscientiously entertain a reasonable belief that Phillips did not believe the use of
deadly force was necessary under the circumstances, and a reasonable person would not
believe the use of deadly force was necessary under the circumstances. For these reasons,
Phillips was not immune from prosecution under K.S.A. 2019 Supp. 21-5231.


The District Court Properly Denied Phillips' Request for a Lesser Included Offense
Instruction to the Aggravated Battery Charge.

       Next, Phillips argues the district court erred in declining to give a lesser included
offense instruction for his aggravated battery charge. The State charged Phillips with
level 4 aggravated battery under K.S.A. 2017 Supp. 21-5413(b)(1)(A). Level 4
aggravated battery is defined as "[k]nowingly causing great bodily harm to another
person or disfigurement of another person." K.S.A. 2017 Supp. 21-5413(b)(1)(A). At
trial, the district court gave an instruction stating the jury could convict Phillips if he
"knowingly caused great bodily harm to Kristofer Hooper."


       The district court also gave an instruction on the lesser included offense of level 7
aggravated battery under K.S.A. 2017 Supp. 21-5413(b)(1)(B). Level 7 aggravated
battery under subsection (b)(1)(B) is defined as "knowingly causing bodily harm to


                                               28
another person with a deadly weapon, or in any manner whereby great bodily harm,
disfigurement or death can be inflicted." K.S.A. 2017 Supp. 21-5413(b)(1)(B). The
district court's instruction told the jury it could convict Phillips if he "knowingly caus[ed]
bodily harm to Kristofer Hooper in any manner whereby great bodily harm,
disfigurement or death can be inflicted."


       At the jury instruction conference, Phillips also requested a jury instruction on the
lesser included offense of level 7 aggravated battery under K.S.A. 2017 Supp. 21-
5413(b)(1)(C). Level 7 aggravated battery under subsection (b)(1)(C) is defined as
"knowingly causing physical contact with another person when done in a rude, insulting
or angry manner with a deadly weapon, or in any manner whereby great bodily harm,
disfigurement or death can be inflicted." K.S.A. 2017 Supp. 21-5413(b)(1)(C). Phillips'
requested instruction would have told the jury it could convict Phillips if he "knowingly
caus[ed] physical contact in a rude, insulting, or angry manner with a deadly weapon."
The State argued the instruction would be inappropriate because it "adds an element of a
deadly weapon, which is not included in the original charge." The district court agreed
with the State and declined to give the instruction.


       Standard of Review and Legal Framework


       We use a four-step process to review jury instruction challenges:


       "(1) First, the appellate court should consider the reviewability of the issue from both
       jurisdiction and preservation viewpoints, exercising an unlimited standard of review;
       (2) next, the court should use an unlimited review to determine whether the instruction
       was legally appropriate; (3) then, the court should determine whether there was sufficient
       evidence, viewed in the light most favorable to the defendant or the requesting party, that
       would have supported the instruction; and (4) finally, if the district court erred, the
       appellate court must determine whether the error was harmless, utilizing the test and



                                                    29
       degree of certainty set forth in [State v. ]Ward." State v. Plummer, 295 Kan. 156, 163,
       283 P.3d 202 (2012).


       Analysis of the Jury Instruction Issue


       The record shows Phillips requested an instruction on the lesser included offense
of level 7 aggravated battery under K.S.A. 2017 Supp. 21-5413(b)(1)(C). Thus, Phillips
has preserved this issue for review.


       Next, we determine whether Phillips' requested instruction was legally
appropriate. In general, a jury instruction on a lesser included offense is legally
appropriate. A lesser included offense includes a "'lesser degree of the same crime.'" State
v. Gentry, 310 Kan. 715, 721, 449 P.3d 429 (2019). "'[L]evel 7 aggravated battery is a
lesser included offense of level 4 aggravated battery.'" State v. Williams, 295 Kan. 506,
521, 286 P.3d 195 (2012). While Williams addressed a prior version of the aggravated
battery statute, the only substantial change to aggravated battery as defined in subsection
(b)(1) is lowering the culpable mental state from "intentionally" to "knowingly."
Compare K.S.A. 21-3414(a)(1) with K.S.A. 2017 Supp. 21-5413(b)(1).


       Even though level 7 aggravated battery is a lesser included offense of level 4
aggravated battery, the State objected to the requested instruction, arguing the instruction
added the element of "with a deadly weapon." Both parties interpret the State's objection
as an argument that the instruction was impermissibly overbroad. Generally, a jury
instruction on the elements of a crime that is broader than the charged crime is erroneous.
State v. McClelland, 301 Kan. 815, Syl. ¶ 4, 347 P.3d 211 (2015). The charging
document sets out the specific offense alleged to inform the defendant of the nature of the




                                                   30
accusation, to permit the development of a defense to meet that accusation, and to protect
against conviction based on facts not contemplated in the accusation. 301 Kan. 815, Syl.
¶ 4. Accordingly, the State is bound by the wording of its charging document. 301 Kan.
815, Syl. ¶ 4. And if a jury instruction on the elements of a crime adds alternate statutory
elements that were not contained within the language of the complaint or information
charging the defendant with the crime, the instruction is overly broad and, thus,
erroneous. 301 Kan. 815, Syl. ¶ 5. The same rationale applies when evaluating an
overbreadth challenge to a proposed lesser included offense instruction. Compare State v.
Charles, 304 Kan. 158, 166-67, 372 P.3d 1109 (2016) (applying legal framework to
analysis of lesser included offense instruction), abrogated on other grounds by State v.
Huey, 306 Kan. 1005, 399 P.3d 211 (2017), with State v. Crosby, 312 Kan. ___, ___ P.3d
___ (No. 119,824, this day decided), slip op. at 12-15 (applying same legal framework in
analyzing overbreadth challenge to district court's elements instruction for charged
offense). Thus, generally, it is not legally appropriate to instruct the jury on a lesser
included offense when the elements are broader than the charged crime.


       On appeal, Phillips argues the requested instruction was not overbroad. According
to Phillips, a level 4 aggravated battery charge requires the State to show the defendant
caused great bodily harm, but the State need not show the defendant caused that harm
through a particular type of contact. In contrast, level 7 aggravated battery under
subsection (b)(1)(C) requires the State to show a specific type of touching—that is,
physical contact with a deadly weapon. Phillips reasons that the requested instruction
would thus have been narrower than the charged offense.


       The State contends the instruction is impermissibly overbroad but not for the
reason argued before the district court. At the instructions conference, the State objected
to the requested instruction because it added the element of "with a deadly weapon."
However, on appeal, the State argues the instruction is overbroad because bodily harm


                                              31
and physical contact are not the same. According to the State, allowing the jury to convict
Phillips of causing physical contact with Hooper would have expanded the charged
offense.


       We are not persuaded by the State's argument that Phillips' requested instruction
would have been impermissibly overbroad. In making this argument, the State relies on
Charles, 304 Kan. 158. There, the State charged Charles with aggravated battery, and the
complaint alleged Charles intentionally caused bodily harm with a deadly weapon,
specifically his SUV. At trial, the district court gave an instruction telling the jury it could
convict Charles of intentional aggravated battery if Charles caused bodily harm to the
victim with his SUV. But the district court also gave an instruction on the lesser included
offense of reckless aggravated battery which told the jury it could convict if Charles
caused bodily harm to the victim with his SUV "or in any manner whereby great bodily
harm, disfigurement or death can be inflicted." Charles, 304 Kan. at 162.


       On review, we held that the instruction on the lesser included offense of reckless
aggravated battery was impermissibly overbroad because it expanded the breadth of the
actus reus when compared to the actus reus specified in the complaint. 304 Kan. at 167-
69. We explained,


       "The State was not required to be as specific as it was in its aggravated battery charge
       against Charles. It need not have alleged that Charles committed severity level 7
       intentional aggravated battery only by causing bodily harm to [the victim] by using his
       SUV as a deadly weapon. But, having chosen that path, it assumed the burden of proving
       the elements of exactly it or its lesser included reckless version beyond a reasonable
       doubt. The district judge erred by expanding the lesser included instruction so that
       Charles could be convicted if the jury found beyond a reasonable doubt that he inflicted
       bodily harm on [the victim] 'in any manner whereby great bodily harm, disfigurement or
       death can be inflicted.' The lesser included offense instruction was neither factually nor
       legally appropriate." 304 Kan. at 168-69.


                                                   32
       Charles provides little guidance in resolving this issue because it is distinguishable
from the present case. The State charged Charles with level 7 aggravated battery, which
lists options within a means for committing the offense. See Ultreras, 296 Kan. at 854
(holding "'with a deadly weapon'" and "in a 'manner whereby great bodily harm,
disfigurement or death can be inflicted'" are options within a means). The charging
document in Charles only listed one of these options, thus limiting the State to proving
that option. The given instruction was thus impermissibly overbroad because it instructed
the jury on an option for committing the offense that was not set out in the charging
document and that option broadened the actus reus of the crime.


       In contrast, the State charged Phillips with level 4 aggravated battery. Unlike level
7 aggravated battery, level 4 aggravated battery does not list options within a means for
committing the offense. Accordingly, the complaint alleged only that Phillips "unlawfully
and knowingly cause[d] great bodily harm to another person or disfigurement of another
person, to-wit: [Hooper]." This allegation required the State to prove Phillips caused
great bodily harm, but, unlike the complaint in Charles, it did not limit the State to
proving one manner of causing such harm over another.


       The State also relies on State v. O'Connor, No. 118,519, 2019 WL 1868327 (Kan.
App. 2019) (unpublished opinion). There, the State charged O'Connor with committing
aggravated battery by "'knowingly caus[ing] physical contact'" with the victim. 2019 WL
1868327, at *2. At trial, the district court instructed the jury on this offense. But it also
instructed the jury that it could convict if O'Connor "recklessly caused bodily harm" to
the victim. 2019 WL 1868327, at *2. The Court of Appeals held the district court erred in
giving an instruction on recklessly causing bodily harm because it was broader than the
charged offense. The panel explained "[c]harging O'Connor with making physical contact
did not put her on notice that she could be convicted of causing bodily harm; 'bodily


                                              33
harm' ostensibly requires more evidence to prove than mere 'physical contact.'" 2019 WL
1868327, at *6.


       O'Connor provides little support for the State's argument because Phillips'
situation is the inverse of that addressed in O'Connor. The State charged Phillips with
causing bodily harm, but Phillips requested an instruction on causing physical contact.
The O'Connor panel acknowledged "a complaint alleging 'bodily harm' likely puts a
defendant on notice that they could be found guilty by way of 'physical contact' because
the physical contact of aggravated battery is likely a necessary precursor of the bodily
harm." 2019 WL 1868327, at *6. Indeed, bodily harm has been defined as "'"any
touching of the victim against [the victim's] will, with physical force, in an intentional
hostile and aggravated manner."'" State v. Whitaker, 260 Kan. 85, 93, 917 P.2d 859
(1996), disapproved of on other grounds by State v. Brice, 276 Kan. 758, 80 P.3d 1113
(2003); see PIK Crim. 4th 54.310, Comment.


       While the State has focused its argument on appeal on whether "physical contact"
is broader than "bodily harm," we note that the State objected to Phillips' requested
instruction because it would have added the element of "deadly weapon." This rationale
was the basis for the district court's ruling that the instruction was not legally appropriate.
However, this rationale is also erroneous.


       The complaint in Phillips' case alleged that he "cause[d] great bodily harm . . . or
disfigurement . . . [to Hooper]." The evidence needed to show Phillips caused great
bodily harm or disfigurement would ostensibly also show Phillips acted "in any manner
whereby great bodily harm, disfigurement or death can be inflicted." The phrase "with a
deadly weapon" in the aggravated battery statute describes a specific way a defendant
may cause physical contact or bodily harm "in a 'manner whereby great bodily harm,
disfigurement or death can be inflicted.'" Ultreras, 296 Kan. at 854; see State v. Colbert,
244 Kan. 422, 426, 769 P.2d 1168 (1989) (defining "deadly weapon" in context of
                                              34
aggravated battery statute as "'an instrument which, from the manner in which it is used,
is calculated or likely to produce death or serious bodily injury'"). Thus, the charging
document would have put Phillips on notice that he may have to defend against a claim
that he acted "in a manner whereby great bodily harm, disfigurement or death can be
inflicted," which would include, but not be limited to, a claim that he acted with a deadly
weapon. As a result, an instruction requiring the State to prove Phillips used a deadly
weapon would not have been impermissibly overbroad because it would require the State
to prove Phillips committed aggravated battery in a specific manner rather than simply
proving he caused great bodily harm in any manner, as set forth in the complaint. See
State v. Seck, No. 110,786, 2015 WL 1401954, at *5 (Kan. App. 2015) (unpublished
opinion) (finding instruction which allowed jury to convict defendant of aggravated
battery for causing bodily harm "with a deadly weapon" or "'in any manner whereby
great bodily harm, disfigurement, or death can be inflicted'" was not overbroad when
compared to charge that defendant caused bodily harm only "'in any manner whereby
great bodily harm, disfigurement, or death can be inflicted'").


       In sum, Phillips' requested instruction was not impermissibly overbroad based on
the charging document in his case. Phillips was charged with "knowingly caus[ing] great
bodily harm . . . or disfigurement." This charge did not limit the State to proving one
manner of causing such harm over another. Additionally, to prove Phillips caused bodily
harm to Hooper, the State would need to show that Phillips made physical contact with
Hooper. Accordingly, the charging document was sufficient to put Phillips on notice that
the State may introduce evidence to establish he made physical contact with Hooper "in
any manner whereby great bodily harm, disfigurement or death can be inflicted," thus
allowing Phillips to develop a defense. Therefore, the district court's rationale for finding
the instruction legally inappropriate is incorrect as is the State's modified argument on
appeal.




                                             35
       Even if the district court erroneously concluded that Phillips' requested instruction
was not legally appropriate, the court's failure to give the instruction will only amount to
error if the instruction was also factually appropriate. "An instruction on a lesser included
crime is factually appropriate if there is '"sufficient evidence, viewed in the light most
favorable to the defendant or the requesting party, that would have supported the
instruction."'" State v. Becker, 311 Kan. 176, 183, 459 P.3d 173 (2020). For Phillips'
requested instruction to be factually appropriate, there must be evidence from which the
jury could have concluded that Phillips caused only physical contact with Hooper without
causing bodily harm.


       Reviewing the evidence, though, Hooper's bodily harm was uncontested. Hooper
testified he suffered a gunshot wound to the hip. He spent three days in the hospital and
underwent surgery for the wound. At the time of trial, he still had 50 to 60 BBs in his
body, and he continued to wake up in pain every morning. The State presented
photographs of Hooper's hip wound as well as the bloody stain Hooper left on the
passenger seat of his car on his way to the hospital. Phillips presented no evidence to
contest the existence or extent of Hooper's injuries. Thus, there is nothing in the record to
suggest Phillips made only physical contact with Hooper without causing bodily harm.


       As a result, the requested instruction was not factually appropriate, so the district
court did not err in failing to give the instruction. While the district court may have relied
on a different rationale in declining to give the instruction, we affirm the district court as
right for the wrong reason. See State v. Ryce, 303 Kan. 899, 964, 368 P.3d 342 (2016)
(appellate court can affirm the district court if court was right for wrong reason). Because
the district court did not err in declining to give Phillips' requested instruction, our
analysis stops here, and we need not proceed to the last step in the analysis—addressing
harmlessness.




                                              36
The District Court Did Not Err in Denying Phillips' Motion for New Trial.


        Finally, Phillips argues the district court erred in denying his motion for a new
trial based on ineffective assistance of counsel. While Phillips raised numerous claims in
his motion, he only raises two on appeal. Thus, our discussion will focus on the facts and
arguments relevant to those two claims.


        Supplemental Facts


        Several weeks after trial, Phillips filed a pro se motion "to dismiss Ineffective
Counsel." The district court liberally construed the motion as a motion for new trial based
on ineffective assistance of counsel and set a hearing on the motion. The district court
also appointed new counsel to represent Phillips.


        Phillips' new counsel filed an amended motion for a new trial. Among the many
allegations in that motion, Phillips claimed his trial counsel, Mark Orr, "improperly
applied the immunity statutes in his motion, causing the Court to rule on presumptions
that were not applicable; Phillips alleges that this was due to Orr not properly researching
the issue prior to hearing." Phillips also claimed Orr had him sign a continuance order
before a new trial date had been set, and "Phillips did not realize he was agreeing to a 3
month continuance at that point in time, and did not consent to such a lengthy delay of
the trial."


        At the hearing, Phillips testified Orr's immunity motion cited statutory
presumptions regarding self-defense claims, but Phillips had wanted to pursue a "stand-
your-ground" defense, making the presumptions inapplicable. Phillips also said he had
told the district court that he did not want to delay the proceedings for very long because
he had medical problems and he needed to see a real doctor. Orr later came to Phillips
with a document to sign to continue the trial. Orr explained the continuance was
                                              37
necessary to get everything "ironed out." Phillips signed the document, even though it did
not have a new trial date on it. Phillips said he remembered the district judge saying that
counsel would have to find a mutually agreeable date with the court. But he also assumed
that he would be present at the continuance hearing and have a chance to object.


       Orr testified Phillips had given him notes on the immunity motion, but Orr drafted
the motion that was filed and heard. He believed the motion correctly stated the law
regarding self-defense claims. He said the standard for defense of a vehicle, a person, or a
house was the same, and Phillips was concerned about shots going into the house where
his mother was sleeping.


       As for the final trial continuance, Orr said it was the only time he had had a client
sign a continuance order that did not have a trial date. He explained he did not want to
bring Phillips over from the jail just to hear his new trial date. Orr had explained to
Phillips that the trial would be set for the first date that everyone—including co-counsel,
the State, and the court—was available. Orr admitted the continuance was longer than
Phillips wanted, but he explained everyone had had a full schedule.


       The district court denied Phillips' motion. It denied his claim regarding the
immunity motion without comment. As for the continuance order, it found Phillips knew
the order did not contain a new trial date. The district court also found Phillips knew that
the court and counsel would need to agree on a date. It further found Phillips failed to
show prejudice. It added that given the other claims Phillips made alleging counsel's
inadequate preparation, "I don't know that he would have objected to the continuance . . .
if it would have been couched in terms of giving his attorney more time to adequately
prepare for a defense and for jury trial."




                                             38
       Standard of Review and Legal Framework


       "'A claim alleging ineffective assistance of counsel presents mixed questions of
fact and law requiring de novo review. Consequently, appellate courts review the
underlying factual findings for support by substantial competent evidence and the legal
conclusions based on those facts de novo.'" State v. Reed, 302 Kan. 227, 244, 352 P.3d
530 (2015).


       To prevail on a claim of ineffective assistance of counsel, a defendant must satisfy
the two-prong test identified in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 80 L. Ed. 2d 674, reh. denied 467 U.S. 1267 (1984). First, the defendant must show
that counsel's performance was deficient under the totality of the circumstances. Second,
the defendant must show prejudice—that is, there is a reasonable probability that the jury
would have reached a different result but for the deficient performance. Sola-Morales v.
State, 300 Kan. 875, 882, 335 P.3d 1162 (2014).


       On appeal, Phillips first claims Orr should have objected to or sought clarification
of the district court's ruling on the immunity motion. Because this specific claim was not
raised below, the district court did not rule on whether Orr was deficient for failing to
request clarification of the district court's ruling on the immunity motion. But assuming,
without deciding, that counsel's performance was deficient, we find that Phillips cannot
establish prejudice based on our resolution of issue I—Phillips was not entitled to
statutory immunity. See 300 Kan. at 887 (first considering prejudice prong of ineffective
assistance inquiry).


       As for Phillips' claim regarding the continuance, the district court correctly
concluded Phillips failed to show prejudice. In his brief, Phillips alleges only that the
three-month trial delay "subject[ed] him to oppressive pre-trial incarceration." But to
prevail on an ineffective assistance of counsel claim, he must show there is a reasonable
                                             39
probability that counsel's deficient performance affected the verdict. Phillips does not
explain how the three-month delay affected the verdict in his case.


       In arguing this point, Phillips also alleges his right to be present was violated. He
correctly notes that a continuance is a critical stage of trial at which a defendant has a
right to be present. State v. Wright, 305 Kan. 1176, 1178, 390 P.3d 899 (2017). No one
disputes that Phillips was absent when the district court granted a trial continuance in
January 2018. This absence would be a violation of Phillips' right to be present at every
critical stage unless he knowingly and voluntarily waived that right. State v. James, 309
Kan. 1280, 1308-09, 443 P.3d 1063 (2019).


       However, the record indicates that Phillips waived his right to be present when the
district court granted the trial continuance. The continuance order Phillips signed
contained the following language:


                                        "Affirmation of Defendant


       "I have been made aware of my rights to a Speedy Trial pursuant to K.S.A. 22-3402. I
       have been informed that I have a right to be present in Court to object to any continuance
       requested by my counsel. I hereby agree to the continuance of my Jury Trial to the dates
       stated above, and waive my right to object to this continuance in open Court. I understand
       that my counsel will be appearing in Court on my behalf, that the speedy trial statute time
       will be tolled during the period of this continuance, i.e., the continuance will be charged
       to the defendant/defense and will not count against the State or Court under the Kansas
       Speedy Trial Statute. I believe it is in my best interest to waive such right to be present
       and/or object to the requested continuance."


By signing the continuance order, Phillips waived his right to be present at the hearing.




                                                    40
       Furthermore, Phillips has failed to show how his absence at the hearing resulted in
any prejudice to him. This is particularly true because defense counsel was requesting the
continuance to better prepare for trial. Phillips does not explain how the verdict in his
case would have been different if the case had gone to trial three months earlier when
defense counsel would ostensibly have been less prepared.


       Affirmed.


       CLINT B. PETERSON, District Judge, assigned.1




1
 REPORTER'S NOTE: District Judge Peterson was appointed to hear case No.
121,075 under the authority vested in the Supreme Court by art. 3, § 6(f) of the Kansas
Constitution to fill the vacancy on the court by the retirement of Justice Carol A. Beier.


                                             41